             Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                        Page:1 of 99
Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF GEORGIA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Kenneth
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Wayne
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Newman
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-2176
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
Debtor 1
             Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19  18:41:55
                                                                Case number (if known)
                                                                                                                                Page:2 of 99
           Kenneth Wayne Newman




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 4019 Wind Ridge Rd
                                 Augusta, GA 30907
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Columbia
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
Debtor 1
             Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19  18:41:55
                                                                Case number (if known)
                                                                                                                                    Page:3 of 99
            Kenneth Wayne Newman


Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
Debtor 1
             Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19  18:41:55
                                                                Case number (if known)
                                                                                                                                  Page:4 of 99
            Kenneth Wayne Newman


Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
Debtor 1
             Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19  18:41:55
                                                                Case number (if known)
                                                                                                                                  Page:5 of 99
            Kenneth Wayne Newman
Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
Debtor 1
             Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19  18:41:55
                                                                Case number (if known)
                                                                                                                                     Page:6 of 99
            Kenneth Wayne Newman

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                 25,001-50,000
    you estimate that you                                                            5001-10,000                                 50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                           $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Kenneth Wayne Newman
                                 Kenneth Wayne Newman                                              Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     April 22, 2019                                    Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 6
Debtor 1
            Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19  18:41:55
                                                               Case number (if known)
                                                                                                                                   Page:7 of 99
           Kenneth Wayne Newman




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Ken Buffington                                                 Date       April 22, 2019
                                Signature of Attorney for Debtor                                              MM / DD / YYYY

                                Ken Buffington 093603 GA
                                Printed name

                                Ken Buffington Attorney At Law
                                Firm name

                                4434 Columbia Rd
                                Suite 100
                                Augusta, GA 30907-4557
                                Number, Street, City, State & ZIP Code

                                Contact phone     706 210-1530                               Email address       kenbuff@msn.com
                                093603 GA GA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
              Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                                                  Page:8 of 99
 Fill in this information to identify your case:

 Debtor 1                   Kenneth Wayne Newman
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................    $                     0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................         $             13,040.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................    $             13,040.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                     $               2,000.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                           $               6,707.34

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                             $         2,181,260.93


                                                                                                                                     Your total liabilities $             2,189,968.27


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................              $               5,227.36

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                          $               5,867.59

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
 Debtor 1
          Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19       18:41:55
                                                     Case number (if known)
                                                                                                                                    Page:9 of 99
               Kenneth Wayne Newman

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              6,707.34

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 6,707.34




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                      page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                                     Page:10 of 99
 Fill in this information to identify your case and this filing:

 Debtor 1                   Kenneth Wayne Newman
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF GEORGIA

 Case number                                                                                                                                                Check if this is an
                                                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       Ford                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
           Model:      F-150                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
           Year:       2011                                          Debtor 2 only                                            Current value of the     Current value of the
           Approximate mileage:                 80000                Debtor 1 and Debtor 2 only                               entire property?         portion you own?
           Other information:                                        At least one of the debtors and another


                                                                     Check if this is community property                                $6,700.00                  $6,700.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $6,700.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
       No
Official Form 106A/B                                           Schedule A/B: Property                                                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
 Debtor 1
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19  18:41:55
                                                            Case number (if known)
                                                                                                                                Page:11 of 99
                Kenneth Wayne Newman

        Yes. Describe.....

                                    Household furnishings, appliances, and electronics.                                                          $4,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
        No
        Yes. Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothing on person or at home                                                                                  $450.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Watches, rings, and chains.                                                                                    $350.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $5,300.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.



Official Form 106A/B                                                 Schedule A/B: Property                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
 Debtor 1
          Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19  18:41:55
                                                             Case number (if known)
                                                                                                                                                      Page:12 of 99
                  Kenneth Wayne Newman
16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                      Cash                            $40.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                First Citizen Bank - North Augusta                              $1,000.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                  % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............              Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............              Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...
Official Form 106A/B                                                                       Schedule A/B: Property                                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
 Debtor 1
          Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19  18:41:55
                                                             Case number (if known)
                                                                                                                                                               Page:13 of 99
                 Kenneth Wayne Newman

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                                                 Current value of the
                                                                                                                                                                portion you own?
                                                                                                                                                                Do not deduct secured
                                                                                                                                                                claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                               Surrender or refund
                                                                                                                                                                 value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................             $1,040.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



Official Form 106A/B                                                           Schedule A/B: Property                                                                              page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
 Debtor 1
           Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19  18:41:55
                                                              Case number (if known)
                                                                                                                                                                 Page:14 of 99
                  Kenneth Wayne Newman


 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                     $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                     $0.00
 56. Part 2: Total vehicles, line 5                                                                             $6,700.00
 57. Part 3: Total personal and household items, line 15                                                        $5,300.00
 58. Part 4: Total financial assets, line 36                                                                    $1,040.00
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $13,040.00              Copy personal property total         $13,040.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                       $13,040.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
           Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                           Page:15 of 99
 Fill in this information to identify your case:

 Debtor 1                 Kenneth Wayne Newman
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2011 Ford F-150 80000 miles                                     $6,700.00                                  $4,700.00     O.C.G.A. § 44-13-100(a)(3)
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Household furnishings, appliances,                              $4,500.00                                  $4,500.00     O.C.G.A. § 44-13-100(a)(4)
      and electronics.
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Clothing on person or at home                                       $450.00                                  $450.00     O.C.G.A. § 44-13-100(a)(4)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Watches, rings, and chains.                                         $350.00                                  $350.00     O.C.G.A. § 44-13-100(a)(5)
      Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Cash                                                                 $40.00                                   $40.00     O.C.G.A. § 44-13-100(a)(6)
      Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19        18:41:55                                                      Page:16 of 99
 Debtor 1    Kenneth Wayne Newman                        Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Checking: First Citizen Bank - North                             $1,000.00                                  $1,000.00     O.C.G.A. § 44-13-100(a)(6)
     Augusta
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                                   Page:17 of 99
 Fill in this information to identify your case:

 Debtor 1                   Kenneth Wayne Newman
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Sunset Auto Sales                        Describe the property that secures the claim:                   $2,000.00                $6,700.00                    $0.00
         Creditor's Name                          2011 Ford F-150 80000 miles

         ATTN: Bankruptcy
                                                  As of the date you file, the claim is: Check all that
         1409 Washington Rd                       apply.
         Thomson, GA 30824                            Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                  $2,000.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                 $2,000.00

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                                         Page:18 of 99
 Fill in this information to identify your case:

 Debtor 1                     Kenneth Wayne Newman
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          Georgia Department of Revenue                          Last 4 digits of account number       9446               $6,707.34         $6,707.34                   $0.00
              Priority Creditor's Name
              Taxpayer Services Division                             When was the debt incurred?
              P.O. Box 7400321
              Atlanta, GA 30374-0321
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Withholding taxes for K&N Construction
                                                                                         Company Inc.




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              36657                                           Best Case Bankruptcy
          Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                          18:41:55
                                                       Case number (if known)
                                                                                                                                                       Page:19 of 99

 2.2        INTERNAL REVENUE SERVICE                                 Last 4 digits of account number                               $0.00                  $0.00                  $0.00
            Priority Creditor's Name
            CENTRALIZED INSOLVENCY                                   When was the debt incurred?
            OPERATION
            P O BOX 7346
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            Business Taxes 2013 - 2016 (Business Debt)

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        ADT Security Services                                      Last 4 digits of account number        1812                                                           $221.08
            Nonpriority Creditor's Name
            PO Box 650485                                              When was the debt incurred?
            ATTN: Bankruptcy Dept.
            Dallas, TX 75265-0485
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify   Security services




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:20 of 99

 4.2      Advanced Disposal                                          Last 4 digits of account number       0000                                               $109.99
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          P.O. Box 74008053
          Chicago, IL 60674-8053
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Disposal services (Business Debt)


 4.3      Alejando Lopez                                             Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          102 Chinook Ct
          Grovetown, GA 30813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Framing services (Business Debt)


 4.4      AU Health                                                  Last 4 digits of account number       9563                                             $1,825.70
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          P.O. Box 2306
          Augusta, GA 30903-2306
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:21 of 99

 4.5      Augusta Endoscopy Center                                   Last 4 digits of account number       819                                                $776.00
          Nonpriority Creditor's Name
          393 North Belair Rd                                        When was the debt incurred?
          Evans, GA 30809-3096
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.6      Augusta Mortgage                                           Last 4 digits of account number                                                        $1,000.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          243 Davis Rd
          Augusta, GA 30907
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Commercial Loan (Business Debt)


 4.7      Blue Water Engineering                                     Last 4 digits of account number                                                        $2,000.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          4210 Columbia Rd, #16B
          Augusta, GA 30907
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Engineering services (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:22 of 99

 4.8      Builders Insurance                                         Last 4 digits of account number       9900                                             $1,363.00
          Nonpriority Creditor's Name
          P.O. Box 723099                                            When was the debt incurred?
          Atlanta, GA 31139
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Insurance contract (Business Debt)


 4.9      Capital One                                                Last 4 digits of account number       7270                                             $6,620.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          PO Box 30285
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 0        Carpets & More of Augusta, LLC                             Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          ATTN: Vincent M. Davison, Jr.                              When was the debt incurred?
          2913 Professional Parkway
          Augusta, GA 30907
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Carpets (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:23 of 99

 4.1
 1        Cedar Ridge Cabinet                                        Last 4 digits of account number                                                      $12,000.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          321 UN Ct
          Grovetown, GA 30813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Cabinets (Business Debt)


 4.1
 2        Chavez Construction                                        Last 4 digits of account number                                                        $6,000.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          P.O. Box 673876
          Marietta, GA 30006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Construction services (Business Debt)


 4.1
 3        Citibank/The Home Depot                                    Last 4 digits of account number       7903                                           $30,000.00
          Nonpriority Creditor's Name
          Attn: Recovery/Centralized                                 When was the debt incurred?
          Bankruptcy
          Po Box 790034
          St Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:24 of 99

 4.1
 4        City of Harlem                                             Last 4 digits of account number       4001                                               $236.04
          Nonpriority Creditor's Name
          Water & Sewer                                              When was the debt incurred?
          P. O. Box 99
          Harlem, GA 30814-0099
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Water utility services (Business Debt)


 4.1
 5        City of Harlem                                             Last 4 digits of account number       4501                                               $370.69
          Nonpriority Creditor's Name
          Water & Sewer                                              When was the debt incurred?
          P. O. Box 99
          Harlem, GA 30814-0099
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Water utility services (Business Debt)


 4.1
 6        Civil Design Solutions                                     Last 4 digits of account number                                                        $1,000.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          371 W Main St
          Warrenton, GA 30828
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Civil design services (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:25 of 99

 4.1
 7        Clarks Portable                                            Last 4 digits of account number                                                        $3,000.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          1 Kuhlke Dr
          Augusta, GA 30907
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Portable Toliets (Business Debt)


 4.1
 8        Cleary West & Hawkins, LLP                                 Last 4 digits of account number                                                        $5,000.00
          Nonpriority Creditor's Name
          1223 Georga C. Wilson Drive                                When was the debt incurred?
          Augusta, GA 30909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Purchase & Sale Agreement (Business
              Yes                                                       Other. Specify   Debt)


 4.1      Columbia County Board of
 9        Assessors                                                  Last 4 digits of account number                                                        $3,952.41
          Nonpriority Creditor's Name
          P.O. Box 498                                               When was the debt incurred?
          Evans, GA 30809
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Ad valorem tax 2018 (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:26 of 99

 4.2      Columbia County Tax
 0        Commissioner                                               Last 4 digits of account number       3621                                               $618.75
          Nonpriority Creditor's Name
          P.O. Box 3030                                              When was the debt incurred?
          Evans, GA 30809
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Delinquent property taxes (Business Debt)


 4.2
 1        Columbia County Water Utility                              Last 4 digits of account number       0610                                                 $41.20
          Nonpriority Creditor's Name
          P. O. Box 960                                              When was the debt incurred?
          Grovetown, GA 30813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Water utility services (Business Debt)


 4.2
 2        Columbia County Water Utility                              Last 4 digits of account number       260A                                               $508.85
          Nonpriority Creditor's Name
          P. O. Box 960                                              When was the debt incurred?
          Grovetown, GA 30813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Water utility services (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:27 of 99

 4.2
 3        Comenity Capital/Zales                                     Last 4 digits of account number       6362                                               $420.00
          Nonpriority Creditor's Name
          Attn: Bankrutptcy Dept                                     When was the debt incurred?
          Po Box 18215
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.2
 4        Cooling & Winter                                           Last 4 digits of account number       5163                                             $6,620.27
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          P.O. Box 100150
          Marietta, GA 30061-9918
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Capital One


 4.2
 5        Credit First National Association                          Last 4 digits of account number       9013                                             $1,627.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          Po Box 81315
          Cleveland, OH 44181
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:28 of 99

 4.2
 6        D. Wright McLeod                                           Last 4 digits of account number                                                    $1,240,071.31
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          4420 Evans to Locks Rd
          Evans, GA 30809
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Legal services & Business loans & Interest
              Yes                                                       Other. Specify   (Business Debt)


 4.2
 7        Davis Insulation                                           Last 4 digits of account number       0407                                             $5,629.84
          Nonpriority Creditor's Name
          P.O. Box 14428                                             When was the debt incurred?
          Augusta, GA 30919-0428
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Insulation (Business Debt)


 4.2
 8        Doctors Hospital of Augusta                                Last 4 digits of account number       0604                                             $1,824.79
          Nonpriority Creditor's Name
          ATTN: Bankruptcy Dept.                                     When was the debt incurred?
          P.O. Box 402949
          Atlanta, GA 30384
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:29 of 99

 4.2
 9        ERC                                                        Last 4 digits of account number       0288                                               $306.85
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          P.O. Box 57610
          Jacksonville, FL 33241
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Suntrust Bank.


 4.3
 0        Expro Construction                                         Last 4 digits of account number       Bartram                                          $8,485.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          664 Seymour Dr
          North Augusta, SC 29841
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Construction services (Business debt)


 4.3
 1        Fairway Ford                                               Last 4 digits of account number       OOKNCON                                          $7,841.54
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          4333 Washington Rd
          Evans, GA 30809
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Repair services for Ford F250 (Business
              Yes                                                       Other. Specify   Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:30 of 99

 4.3
 2        Ferguson Enterprises                                       Last 4 digits of account number                                                      $20,000.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy Dept                                      When was the debt incurred?
          3610 Wrightsboro Rd
          Augusta, GA 30909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Building & home products (Business Debt)


 4.3
 3        Ford Motor Credit Company                                  Last 4 digits of account number       0108                                           $18,437.44
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          P.O. Box 6508
          Mesa, AZ 85216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Repoed 2017 Ford F150 (Business Debt)


 4.3
 4        Ford Motor Credit Company                                  Last 4 digits of account number       2961                                           $10,658.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          P.O. Box 6508
          Mesa, AZ 85216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Repoed 2013 Ford E250 (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:31 of 99

 4.3
 5        Fortiva                                                    Last 4 digits of account number       9796                                             $1,285.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 07/17 Last Active
          Po Box 105555                                              When was the debt incurred?           12/18/17
          Atlanta, GA 30348
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3      Gastroenterology Consultants of
 6        Augusta                                                    Last 4 digits of account number       819                                                $309.85
          Nonpriority Creditor's Name
          ATTN: Bankruptcy Dept                                      When was the debt incurred?
          393 North Belair Rd
          Evans, GA 30809
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.3
 7        Georgia Power                                              Last 4 digits of account number                                                          $179.13
          Nonpriority Creditor's Name
          96 Annex                                                   When was the debt incurred?
          Atlanta, GA 30396-0001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Electric utility service (Business Dept)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:32 of 99

 4.3
 8        Gold Cross EMS                                             Last 4 digits of account number                                                        $2,233.69
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          PO Box 14938
          Augusta, GA 30919
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.3
 9        Griffin Plumbing                                           Last 4 digits of account number                                                      $18,320.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          4753 Washington Rd
          Evans, GA 30809
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Plumbing services (Business Debt)


 4.4
 0        Gunter Well                                                Last 4 digits of account number                                                        $6,200.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          724 Thomson Rd
          Washington, GA 30673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Construction services (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:33 of 99

 4.4
 1        Harbin Lumber Co.                                          Last 4 digits of account number                                                        $3,000.00
          Nonpriority Creditor's Name
          871 Edgefield Rd                                           When was the debt incurred?
          North Augusta, SC 29841
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Attorney collecting for Harbin Lumber,
                                                                                         Columbia County Superior Court Case No.
              Yes                                                       Other. Specify   2019-ECV-0062 (Business Debt)


 4.4
 2        Home Depot                                                 Last 4 digits of account number       2403                                           $27,302.49
          Nonpriority Creditor's Name
          PO Box 9001030                                             When was the debt incurred?
          Louisville, KY 40290-1030
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   K&N Business Credit Card (Business Debt)


 4.4
 3        Hull Barrett                                               Last 4 digits of account number                                                     $100,000.00
          Nonpriority Creditor's Name
          ATTN: Mitch B. Snyder                                      When was the debt incurred?
          P. O. Box 1564
          Augusta, GA 30903-1564
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Attorney collecting for Columbia County
                                                                                         Concrete Co.,Columbia County Superiot
                                                                                         Court, Civil Action No. 2018CV0329 &
              Yes                                                       Other. Specify   2018CV0200 (Businees Debt)



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:34 of 99

 4.4
 4        Hull Barrett                                               Last 4 digits of account number                                                     $117,839.74
          Nonpriority Creditor's Name
          ATTN: Christopher A. Cosper                                When was the debt incurred?
          P. O. Box 1564
          Augusta, GA 30903-1564
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Attorney collecting for Columbia County
                                                                                         Concrete Co. promissory note,Columbia
                                                                                         County Superior Court, Civil Action No.
              Yes                                                       Other. Specify   2018CV0200 (Businees Debt)


 4.4
 5        James G. Swift Associates                                  Last 4 digits of account number                                                        $5,000.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          1206 Interstate Pkwy
          Augusta, GA 30909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Engineering services (Business Debt)


 4.4
 6        John C. Williams & Associates                              Last 4 digits of account number       3287                                               $481.91
          Nonpriority Creditor's Name
          ATTN: John C. Williams                                     When was the debt incurred?
          1612 Northeast Expressway
          Atlanta, GA 30329
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Attorney collecting for Atlanta Gas Light
              Yes                                                       Other. Specify   Company (Business Debt)


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:35 of 99

 4.4
 7        Jon Gridley                                                Last 4 digits of account number                                                      $13,242.25
          Nonpriority Creditor's Name
          1102 Highmoor Lane                                         When was the debt incurred?
          Evans, GA 30809
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Suit on Deposit, Columbia County
                                                                                         Magistrate Court Case No. 2017-SCS-2878,
              Yes                                                       Other. Specify   (Business Debt)


 4.4
 8        Jose C Diaz Construction                                   Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          405 Creekside Dr
          Grovetown, GA 30813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Construction services (Business Debt)


 4.4
 9        Legacy Containers, Inc                                     Last 4 digits of account number                                                        $3,000.00
          Nonpriority Creditor's Name
          P.O. Box 240                                               When was the debt incurred?
          Appling, GA 30802
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Container services (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:36 of 99

 4.5
 0        Lowe's Business                                            Last 4 digits of account number       1273                                             $8,700.55
          Nonpriority Creditor's Name
          PO Box 530970                                              When was the debt incurred?
          Atlanta, GA 30353
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   K&N Business Credit Card (Business Debt)


 4.5
 1        Maners Builders Supply                                     Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: Bankruptcy Dept                                      When was the debt incurred?
          3811 Martinez Boulevard
          Augusta, GA 30907
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Building materials (Business Debt)


 4.5
 2        Mariner Finance                                            Last 4 digits of account number       3714                                             $3,942.00
          Nonpriority Creditor's Name
                                                                                                           Opened 11/17 Last Active
          8211 Town Center Dr                                        When was the debt incurred?           12/08/17
          Nottingham, MD 21236
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:37 of 99

 4.5
 3        Mariner Finance                                            Last 4 digits of account number       3714                                             $3,923.92
          Nonpriority Creditor's Name
          1235 Walton Way                                            When was the debt incurred?
          Augusta, GA 30901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal loan, Columbia County Magistrate
              Yes                                                       Other. Specify   Court Case No. 2018-SCS-0627, Judgment


 4.5
 4        Mauro Carbajal Diaz                                        Last 4 digits of account number                                                        $8,500.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          147 Paul Weston Dr
          North Augusta, SC 29841
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Framing services (Business Debt)


 4.5
 5        Medical Data Systems Inc                                   Last 4 digits of account number       1190                                               $500.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                      When was the debt incurred?           Opened 09/18
          2001 9th Ave Ste 312
          Vero Beach, FL 32960
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Trinity Hospital Of
              Yes                                                       Other. Specify   Augusta




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:38 of 99

 4.5
 6        Medicredit Inc                                             Last 4 digits of account number       1693                                               $801.45
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          P.O. Box 1629
          Maryland Heights, MO 63043-0639
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.5
 7        Merbaum & Becker PC                                        Last 4 digits of account number                                                      $20,000.00
          Nonpriority Creditor's Name
          ATTN: David Berbaum                                        When was the debt incurred?
          5755 North Point Parkway Suite 284
          Alpharetta, GA 30022
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collecting for Ferguson Enterprises,
                                                                                         Culumbia County Superior Court Case No.
              Yes                                                       Other. Specify   2013-CV-0328 (Business Debt)


 4.5
 8        Merit Flooring                                             Last 4 digits of account number                                                        $7,800.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          3114 Wrightsboro Rd
          Augusta, GA 30909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Flooring (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:39 of 99

 4.5
 9        Nationwide Recovery Service                                Last 4 digits of account number       0744                                                   $4.46
          Nonpriority Creditor's Name
          545 W. Inman St                                            When was the debt incurred?
          Cleveland, TN 37311
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for AU Medical Associates


 4.6
 0        Peak Rehabilitation Fitness Center                         Last 4 digits of account number       4160                                             $1,093.44
          Nonpriority Creditor's Name
          ATTN: Bankruptcy Dept.                                     When was the debt incurred?
          1305 D'Antignac St
          Augusta, GA 30901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Physical therapy services


 4.6
 1        Piedmont Mining                                            Last 4 digits of account number       Graystone                                      $11,295.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          PO Box 485
          Wrens, GA 30833
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lot clearing services (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:40 of 99

 4.6
 2        Powerserve International                                   Last 4 digits of account number                                                          $315.00
          Nonpriority Creditor's Name
          959 Broad St, Suite 300                                    When was the debt incurred?
          Augusta, GA 30901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Website services (Business Debt)


 4.6
 3        Queensborough Ntl Bk&t                                     Last 4 digits of account number       3042                                             $8,000.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          113 E Broad St
          Louisville, GA 30434
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card (Business Debt)


 4.6
 4        Ranjan Patel                                               Last 4 digits of account number                                                      $13,595.00
          Nonpriority Creditor's Name
          1709 Opal Ct                                               When was the debt incurred?
          Augusta, GA 30907
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Suite on Note, Columbia County Magistrate
                                                                                         Court Case No. 2017-SCS-3021 (Business
              Yes                                                       Other. Specify   Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:41 of 99

 4.6
 5        Regional Adjustment Bureau                                 Last 4 digits of account number       5462                                               $310.27
          Nonpriority Creditor's Name
          P.O. Box 34111                                             When was the debt incurred?
          Memphis, TN 38184
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collecting for Suntrust Bank, Inc.
              Yes                                                       Other. Specify   (Business Debt)


 4.6
 6        Republic Finance Llc                                       Last 4 digits of account number       1957                                             $5,960.00
          Nonpriority Creditor's Name
                                                                                                           Opened 08/17 Last Active
          231 Fury S Ferry Rd, Suite 206A                            When was the debt incurred?           12/30/17
          Augusta, GA 30907
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal Loan, Columbia County
              Yes                                                       Other. Specify   Magistrate Court Case No. 2018-SCS-0979


 4.6
 7        Sage Capital Recovery                                      Last 4 digits of account number       8094                                               $682.82
          Nonpriority Creditor's Name
          1040 Kings Hwy N., Suite 500                               When was the debt incurred?
          Cherry Hill, NJ 08034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Comcast (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:42 of 99

 4.6
 8        Sanders, Ranck, and Skilling PC                            Last 4 digits of account number                                                        $2,007.22
          Nonpriority Creditor's Name
          ATTN: Brian Ranck                                          When was the debt incurred?
          597 Big A Rd
          Toccoa, GA 30577
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Attorney collecting for Harbin Lumber,
                                                                                         Columbia County Superior Court Case No.
              Yes                                                       Other. Specify   2019-ECV-0062 (Business Debt)


 4.6
 9        Smith, Gambrell & Russell. LLP                             Last 4 digits of account number                                                      $55,106.00
          Nonpriority Creditor's Name
          ATTN: Andrew Thompson                                      When was the debt incurred?
          1230 Peachtree St, NE, # 3100,
          Promenade
          Atlanta, GA 30309-3492
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Attorney collecting for Wells Fargo Vendor
                                                                                         Financial Services,Columbia County
                                                                                         Superiot Court Civil Action No.
              Yes                                                       Other. Specify   2019ECV0050 (Businees Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:43 of 99

 4.7
 0        Southern Residential                                       Last 4 digits of account number                                                        $1,650.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          704 McKnight Industrial Blvd
          Augusta, GA 30907
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Building services


 4.7
 1        Suntrust Bank                                              Last 4 digits of account number       6158                                             $2,977.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          Mail Code VA-RVW-6290 PO Box
          85092
          Richmond, VA 23286
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.7
 2        Suntrust Bank                                              Last 4 digits of account number       2143                                               $310.27
          Nonpriority Creditor's Name
          Attn: Bankruptcy Department                                When was the debt incurred?
          P. O. Box 26150
          Richmond, VA 23260-6150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charged off account (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:44 of 99

 4.7
 3        Suntrust Credit Card                                       Last 4 digits of account number                                                      $11,509.41
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          P.O. Box 791250
          Baltimore, MD 21279-1250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card (Business Debt)


 4.7
 4        Sylvia Dodson                                              Last 4 digits of account number                                                        $5,000.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          421 Maxwell Camp Rd
          Waynesboro, GA 30830
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   (Business Debt)


 4.7
 5        Tile Center Inc.                                           Last 4 digits of account number       CO01                                                 $18.70
          Nonpriority Creditor's Name
          ATTN: Bankruptcy Dept.                                     When was the debt incurred?
          1331 Reynolds Street
          Augusta, GA 30901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Flooring tiles (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:45 of 99

 4.7
 6        Trenchmaster                                               Last 4 digits of account number                                                        $4,000.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          3106 Whaley Rd
          Augusta, GA 30907
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Construction services (Business Debt)


 4.7
 7        Tribble Electric                                           Last 4 digits of account number                                                      $10,416.20
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          4753 Washington Rd
          Evans, GA 30809
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Electric services (Business Debt)


 4.7
 8        Trotter Jones, LLP                                         Last 4 digits of account number                                                      $93,264.07
          Nonpriority Creditor's Name
          ATTN: William Trotter III                                  When was the debt incurred?
          3527 Walton Way
          Augusta, GA 30909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Attorney collecting for Howard Lumber Co.,
                                                                                         Columbia County Superior Court Case No.
              Yes                                                       Other. Specify   2018-CV-0103 (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:46 of 99

 4.7
 9        Trotter Jones, LLP                                         Last 4 digits of account number                                                        $9,622.80
          Nonpriority Creditor's Name
          ATTN: William Trotter III                                  When was the debt incurred?
          3527 Walton Way
          Augusta, GA 30909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Attorney collecting for Augusta Sash &
                                                                                         Door Sales of Georgia., Columbia County
                                                                                         Superior Court Case No. 2018-CV-0102
              Yes                                                       Other. Specify   (Business Debt)


 4.8
 0        Trotter Jones, LLP                                         Last 4 digits of account number                                                        $5,047.44
          Nonpriority Creditor's Name
          ATTN: William Trotter III                                  When was the debt incurred?
          3527 Walton Way
          Augusta, GA 30909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Attorney collecting for Southern Lighting,
                                                                                         Columbia County Superior Court Case No.
              Yes                                                       Other. Specify   2018-CV-0131 (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:47 of 99

 4.8
 1        Trotter Jones, LLP                                         Last 4 digits of account number                                                      $41,738.75
          Nonpriority Creditor's Name
          ATTN: William Trotter III                                  When was the debt incurred?
          3527 Walton Way
          Augusta, GA 30909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Attorney collecting for Maner Builders
                                                                                         Supply, Columbia County Superior Court
              Yes                                                       Other. Specify   Case No. 2017-CV-0119


 4.8
 2        Troy Travis Gamble II                                      Last 4 digits of account number                                                      $23,403.70
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          3307 Commerce Drive
          Augusta, GA 30907
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Private business loan (Business Debt)


 4.8
 3        University Hospital                                        Last 4 digits of account number       4911                                               $318.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 04/17 Last Active
          1350 Walton Way                                            When was the debt incurred?           10/17/17
          Agusta, GA 30901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:48 of 99

 4.8
 4        University Hospital                                        Last 4 digits of account number       4911                                               $133.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 04/17 Last Active
          1350 Walton Way                                            When was the debt incurred?           7/19/18
          Agusta, GA 30901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney


 4.8
 5        Vincent Martinez                                           Last 4 digits of account number                                                        $3,400.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                           When was the debt incurred?
          1049 Old Jordin Rd
          Aiken, SC 29805
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Painting services (Business Debt)


 4.8                                                                                                       Bartram
 6        W. A. Bragg & Company, Inc                                 Last 4 digits of account number       Trail                                            $5,377.53
          Nonpriority Creditor's Name
          2513 Mike Padgett Hwy                                      When was the debt incurred?
          Augusta, GA 30906
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Plumbing services - Lien filed (Business
              Yes                                                       Other. Specify   Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:49 of 99

 4.8
 7        Wells Fargo Dealer Services                                Last 4 digits of account number       5008                                           $18,555.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          Po Box 19657
          Irvine, CA 92623
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Repoed Bobcat Accessories (Business
              Yes                                                       Other. Specify   Debt)


 4.8
 8        Wells Fargo Jewelry Advantage                              Last 4 digits of account number       6493                                               $774.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          Po Box 10438
          Des Moines, IA 50306
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.8      Wells Fargo Vendor Financial
 9        Services                                                   Last 4 digits of account number       6691                                           $10,211.00
          Nonpriority Creditor's Name
          P.O. Box 105743                                            When was the debt incurred?
          Atlanta, GA 30348-5743
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Compact truck loaders (Business Debt)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                 Page:50 of 99

 4.9
 0         Wex Bank                                                  Last 4 digits of account number       4233                                             $2,034.25
           Nonpriority Creditor's Name
           ATTN: Bankruptcy                                          When was the debt incurred?
           P. O. Box 6293
           Carol Stream, IL 60197-6293
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Fuel Credit Card (Business Debt)


 4.9
 1         Woodard & Butler, LLC                                     Last 4 digits of account number                                                        $1,722.10
           Nonpriority Creditor's Name
           ATTN: Jeffrey M. Butler                                   When was the debt incurred?           BLST61201608440149
           561 Greene St,
           Augusta, GA 30901
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Attorney collecting for Bellsouth
                                                                                         Telecomunications, LLC (AT&T), Columbia
                                                                                         County Magistrate Court Case No.
              Yes                                                       Other. Specify   2018-SCS-0090 (Business Debt)


 4.9
 2         Zales                                                     Last 4 digits of account number                                                          $280.77
           Nonpriority Creditor's Name
           P.O Box 659819                                            When was the debt incurred?
           San Antonio, TX 78265
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Jewelry

 Part 3:      List Others to Be Notified About a Debt That You Already Listed


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 33 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                   Page:51 of 99
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Coradius International,                              Line 4.65 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 LLC                                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 2420 Sweet Home Rd, Suite 150
 Buffalo, NY 14228
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AT&T                                                          Line 4.91 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Risk Management                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 1010 Pine. 06-NW
 Saint Louis, MO 63101
                                                               Last 4 digits of account number                  9LJG

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Atlanta Gas Light Company                                     Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 5720                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 31107-0720
                                                               Last 4 digits of account number                  2814

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Augusta Endoscopy Center                                      Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 393 Belair Rd
 Evans, GA 30809
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Augusta Sach & Door                                           Line 4.79 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: William J. BADGER                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 2642 HENRY ST.
 Augusta, GA 30909
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Augusta Sash & Door                                           Line 4.79 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 1039
 Evans, GA 30809
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Blue Water Engineering                                        Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 4210 Columbia Rd
 Augusta, GA 30907
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Clerk of Court / Polk County                                  Line 4.69 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Courthouse                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Case No. LACL 141534
 500 Mulberry St.
 Des Moines, IA 50309-4238
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Columbia County Concrete Co.                                  Line 4.43 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5780 Columbia Road                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Grovetown, GA 30813
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Comcast Business                                              Line 4.67 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 530098                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 34 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                   Page:52 of 99

 Atlanta, GA 30353-0098
                                                               Last 4 digits of account number                  4014

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenity Capital Bank                                         Line 4.92 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy Dept.                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 P. O. Box 183043
 Columbus, OH 43218-3043
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Corporate Creations                                           Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 2985 Gordy Parkway, 1st Floor
 Marietta, GA 30066
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CORPORATION SERVICE                                           Line 4.69 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 COMPANY                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: Bankruptcy
 40 TECHNOLOGY PKWY SOUTH,
 #300
 Norcross, GA 30092
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Davis Insulation                                              Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 534451                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30353-4451
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Davis Insulation                                              Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 661 NW Frontage Rd
 Augusta, GA 30907
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Doctor's Hospital of Augusta                                  Line 4.28 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 740771
 Cincinnati, OH 45274-0771
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Doctors Hospital of Augusta                                   Line 4.28 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy Dept.                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 335 Crossing Boulevard
 Orange Park, FL 32073
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ferguson Enterprises                                          Line 4.57 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy Dept                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 3610 Wrightsboro Rd
 Augusta, GA 30909
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ferguson Enterprises Inc                                      Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Kevin M. Murphy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 12500 JEFFERSON AVENUE
 Newport News, VA 23602
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Finley Law Firm                                               Line 4.69 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 35 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                   Page:53 of 99

 ATTN; Stacie M. Codr                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 699 Walnut St, Suite 1700
 Des Moines, IA 50309
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ford Motor Credit                                             Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 790093
 Saint Louis, MO 63179-0093
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 GB Collects                                                   Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 1253 Haddonfield Berlin Rd
 Voorhees, NJ 08043-4847
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 GEORGIA DEPARTMENT OF                                         Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 REVENUE                                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Central Collection Section
 1800 CENTURY BLVD., NE, STE.
 9100
 Atlanta, GA 30345-3205
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Georgia Dept of Revenue                                       Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Processing Center                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 740396
 Atlanta, GA 30374
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Harbin Lumber Co.                                             Line 4.68 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 871 Edgefield Rd                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 North Augusta, SC 29841
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Harbin Lumber Co.                                             Line 4.68 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Westley Harbin                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 560 Smith Rd.
 Lavonia, GA 30553
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Howard Lumbar Co.                                             Line 4.78 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: William Badger                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 475 COLUMBIA INDUSTRIAL BLVD
 Evans, GA 30809
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Howard Lumber Company                                         Line 4.78 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O Box 1039                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Evans, GA 30809
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Hull Barrett                                                  Line 4.43 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Christopher A. Cosper                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 P. O. Box 1564
 Augusta, GA 30903-1564
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 J. Smith Lanier & Co                                          Line 4.8 of (Check one):

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 36 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                   Page:54 of 99

 P.O. Box 211110                                                                                          Part 1: Creditors with Priority Unsecured Claims
 Augusta, GA 30917                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jimmy D. Plunkett                                             Line 4.47 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 1576                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Thomson, GA 30824
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 JNR Adjustment Company                                        Line 4.91 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Bell South Tel DBA AT&T                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 3300 Fernbrook Lane North, #225
 Minneapolis, MN 55447
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Legacy Contaniers                                             Line 4.49 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 5944 Columbia Rd
 Grovetown, GA 30813
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MacDowell & Associates                                        Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Northlake Commons - Suite 200                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 3760 Lavista Rd
 Tucker, GA 30084
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MacDowell & Associates                                        Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Northlake Commons - Suite 200                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 3760 Lavista Rd
 Tucker, GA 30084
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Maner Builders Supply                                         Line 4.81 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Jim Broome                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 P O BOX 204598
 Augusta, GA 30917
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Maners Builders Supply                                        Line 4.81 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy Dept                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 3811 Martinez Boulevard
 Augusta, GA 30907
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Medical Revenue Service                                       Line 4.55 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 645 Walnut Street                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Ste 5
 Gadsden, AL 35902
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Merit Flooring                                                Line 4.58 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 119 N Markley St
 Greenville, SC 29601
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Meybohm, LLC                                                  Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Michael D. Polatty                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 37 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                   Page:55 of 99

 3519 Wheeler Road
 Augusta, GA 30909
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Professional Account Services, Inc                            Line 4.55 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy Dept                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 188
 Brentwood, TN 37024
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ranjan Patel                                                  Line 4.64 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 1534
 Augusta, GA 30907
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Republic Finance                                              Line 4.66 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 323 Main St
 Gramercy, LA 70052
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sanders, Ranck, and Skilling PC                               Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Brian Ranck                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 597 Big A Rd
 Toccoa, GA 30577
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Southern Lighting Gallery                                     Line 4.80 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 215 BOBBY JONES EXPRESSWAY
 Augusta, GA 30907
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Southern Lighting Gallery                                     Line 4.80 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: W. Craig Smith                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 1100 Frazier Dr
 Augusta, GA 30909
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Southern Lighting Gallery                                     Line 4.80 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 P. O. Box 204278
 Augusta, GA 30917
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Southern Residential                                          Line 4.70 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 3307 Commerce Dr
 Augusta, GA 30907
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Suntrust Cardmember Services                                  Line 4.71 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 621569
 Orlando, FL 32862-1569
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Suntrust Default Recovery                                     Line 4.65 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 85041
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 38 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                                                   Page:56 of 99

 VA-RVW-3434                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Richmond, VA 23285
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Trinity Hospital of Augusta                                   Line 4.55 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 101 Paramount Dr, Suite 320                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Sarasota, FL 34232-6044
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Trinity Hospital of Augusta                                   Line 4.55 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 100808                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30384-0808
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 University Health Care Collections                            Line 4.84 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Div.                                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: Bankruptcy Dept
 620 13TH St
 Augusta, GA 30901
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 University Health Care System                                 Line 4.83 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Collection                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: Bankruptcy
 620 13st St
 Augusta, GA 30901
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 W.A. Bragg                                                    Line 4.86 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 420 Columbia Industrial Blvd
 Evans, GA 30809
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 W.A. Bragg & Company                                          Line 4.86 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Mitch Snyder                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 1564
 Augusta, GA 30901
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo Vendor Financial                                  Line 4.89 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Services                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 3072
 Cedar Rapids, IA 52406-3072
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                     6,707.34
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                     6,707.34

                                                                                                                                Total Claim

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 39 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19
 Debtor 1 Kenneth Wayne Newman
                                                                         18:41:55
                                                      Case number (if known)
                                                                                                                        Page:57 of 99
                        6f.   Student loans                                                          6f.    $           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                  6g.    $           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts      6h.    $           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount   6i.
                              here.                                                                         $   2,181,260.93

                        6j.   Total Nonpriority. Add lines 6f through 6i.                            6j.    $   2,181,260.93




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                           Page 40 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                         Page:58 of 99
 Fill in this information to identify your case:

 Debtor 1                  Kenneth Wayne Newman
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                Page:59 of 99
 Fill in this information to identify your case:

 Debtor 1                   Kenneth Wayne Newman
                            First Name                            Middle Name       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                            Middle Name       Last Name


 United States Bankruptcy Court for the:                 SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                   Page:60 of 99


Fill in this information to identify your case:

Debtor 1                      Kenneth Wayne Newman

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       SOUTHERN DISTRICT OF GEORGIA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation            Construction
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Prescott & Sons Construction

       Occupation may include student        Employer's address
                                                                   121 E Marion Ave
       or homemaker, if it applies.
                                                                   North Augusta, SC 29841

                                             How long employed there?         6 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        5,196.00      $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      5,196.00            $        N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
       Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                       Page:61 of 99
Debtor 1   Kenneth Wayne Newman                                                                  Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      5,196.00       $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $      1,068.64       $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               N/A
     5e.    Insurance                                                                     5e.        $          0.00       $               N/A
     5f.    Domestic support obligations                                                  5f.        $          0.00       $               N/A
     5g.    Union dues                                                                    5g.        $          0.00       $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,068.64       $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          4,127.36       $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
     8e. Social Security                                                                  8e.        $              0.00   $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                   N/A
     8g. Pension or retirement income                                                     8g. $                 0.00   $                   N/A
     8h. Other monthly income. Specify: Truck Expense Reimbursement                       8h.+ $              500.00 + $                   N/A
            Daughter's Income Contribution                                                     $              600.00   $                   N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,100.00       $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              5,227.36 + $            N/A = $         5,227.36
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $         5,227.36
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                    page 2
      Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                               Page:62 of 99


Fill in this information to identify your case:

Debtor 1                 Kenneth Wayne Newman                                                              Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   SOUTHERN DISTRICT OF GEORGIA                                               MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s      Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age              live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,000.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
      Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                                 Page:63 of 99
Debtor 1     Kenneth Wayne Newman                                                                      Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 100.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  50.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 195.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                325.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                110.00
10.   Personal care products and services                                                    10. $                                                 135.00
11.   Medical and dental expenses                                                            11. $                                                 350.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 225.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  20.00
14.   Charitable contributions and religious donations                                       14. $                                                 433.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                  774.26
      15c. Vehicle insurance                                                               15c. $                                                   83.33
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Ad valorem tax                                                                16. $                                                  20.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  297.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify: Delinquent Federal Tax                                          17c. $                                                  400.00
      17d. Other. Specify: Delinquent State Tax                                            17d. $                                                  250.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Daughters' Expenses                                                 21. +$                                                600.00
      Truck Expenses for Business                                                                 +$                                               500.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       5,867.59
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,867.59
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               5,227.36
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,867.59

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                -640.23

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
           Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                       Page:64 of 99



 Fill in this information to identify your case:

 Debtor 1                    Kenneth Wayne Newman
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Kenneth Wayne Newman                                                  X
              Kenneth Wayne Newman                                                      Signature of Debtor 2
              Signature of Debtor 1

              Date       April 22, 2019                                                 Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                  Page:65 of 99


 Fill in this information to identify your case:

 Debtor 1                 Kenneth Wayne Newman
                          First Name                        Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                  4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                Dates Debtor 2
                                                                 lived there                                                       lived there
        2215 Millshaven Trl                                      From-To:                       Same as Debtor 1                      Same as Debtor 1
        Evans, GA 30809                                          6/2005 - 6/2018                                                   From-To:



        255 S Old Belair Rd                                      From-To:                       Same as Debtor 1                      Same as Debtor 1
        Grovetown, GA 30813                                      6/2018 - 11/2018                                                  From-To:



        4019 Wind Ridge Dr                                       From-To:                       Same as Debtor 1                      Same as Debtor 1
        Augusta, GA 30907                                        12/2018 - Present                                                 From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
 Debtor 1
          Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19   18:41:55
                                                           Case number (if known)
                                                                                                                                           Page:66 of 99
               Kenneth Wayne Newman



 Part 2       Explain the Sources of Your Income

4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $16,000.00           Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For last calendar year:                             Wages, commissions,                    $-1,026,016.00           Wages, commissions,
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                  Wages, commissions,                    $-1,047,316.00           Wages, commissions,
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income           Gross income
                                                   Describe below.                  each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor 1
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19   18:41:55
                                                          Case number (if known)
                                                                                                                                      Page:67 of 99
               Kenneth Wayne Newman



            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you    Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you    Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you    Reason for this payment
                                                                                                     paid            still owe   Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                      Status of the case
       Case number
       Wells Fargo Vendor Financial Ser                          Contract                   POLK DISTRICT COURT                     Pending
       vs KENNETH NEWMAN                                                                    500 Mulberry St # 408                   On appeal
       LACL141534                                                                           Des Moines, IA 50309
                                                                                                                                    Concluded


       Harbin Lumber Co. vs K&N                                  Contract                   Columbia County Superior                Pending
       Construction & Kenneth Newman                                                        Court                                   On appeal
       2019ECV0062                                                                          640 Ronald Reagan Drive
                                                                                                                                    Concluded
                                                                                            Evans, GA 30809

       Southern Lighting vs. K&N                                 Contract                   Columbia County Superior                Pending
       Construction & Kenneth Newman                                                        Court                                   On appeal
       2018CV0131                                                                           640 Ronald Reagan Drive
                                                                                                                                    Concluded
                                                                                            Evans, GA 30809

       Howard Lumber Co. vs K&N                                  Contract                   Columbia County Superior                Pending
       Construction & Kenneth Newman                                                        Court                                   On appeal
       2018CV0102                                                                           640 Ronald Reagan Drive
                                                                                                                                    Concluded
                                                                                            Evans, GA 30809


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
 Debtor 1
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19   18:41:55
                                                          Case number (if known)
                                                                                                                                          Page:68 of 99
               Kenneth Wayne Newman


       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Augusta Sash & Door Sales vs                              Contract                   Columbia County Superior                    Pending
       K&N Construction                                                                     Court                                       On appeal
       2018CV0102                                                                           640 Ronald Reagan Drive
                                                                                                                                        Concluded
                                                                                            Evans, GA 30809

       Wells Fargo Vendor Financial                              Contract                   Columbia County Superior                    Pending
       Services vs K&N Construction &                                                       Court                                       On appeal
       Kenneth Newman                                                                       640 Ronald Reagan Drive
                                                                                                                                        Concluded
       2019ECV0027                                                                          Evans, GA 30809

       Wells Fargo Vendor Financial                              Contract                   Columbia County Superior                    Pending
       Services vs K&N Construction &                                                       Court                                       On appeal
       Kenneth Newman                                                                       640 Ronald Reagan Drive
                                                                                                                                        Concluded
       2019ECV0050                                                                          Evans, GA 30809

       Ford Motor Credit vs. Kenneth                             Contract                   Columbia County Superior                    Pending
       Newman                                                                               Court                                       On appeal
       2018ECV0131                                                                          640 Ronald Reagan Drive
                                                                                                                                        Concluded
                                                                                            Evans, GA 30809

       Wells Fargo Vendor Financial                              Contract                   Polk County District Court                  Pending
       Services vs. K&N Construction et                                                     500 Mulberry St # 408                       On appeal
       al                                                                                   Des Moines, IA 50309
                                                                                                                                        Concluded
       LACL141534

       Kenneth Newman vs, Shelia                                 Divorce                    Richmond County Superior                    Pending
       Newman                                                                               Court                                       On appeal
       2018RCD01593                                                                         785 James Brown Blvd
                                                                                                                                        Concluded
                                                                                            Augusta, GA 30901


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened
       Wells Fargo Vendor Financial                              Compact truck loaders (Business Debt)                        8/2017                       Unknown
       Services
       P.O. Box 105743                                               Property was repossessed.
       Atlanta, GA 30348-5743                                        Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       Ford Motor Credit                                         2013 Ford E250 (Business Debt)                               7/2017                       Unknown
       ATTN: Bankruptcy
       P.O. Box 790093                                               Property was repossessed.
       Saint Louis, MO 63179-0093                                    Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
 Debtor 1
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19   18:41:55
                                                          Case number (if known)
                                                                                                                                             Page:69 of 99
               Kenneth Wayne Newman


       Creditor Name and Address                                 Describe the Property                                        Date                     Value of the
                                                                                                                                                          property
                                                                 Explain what happened
       Ford Motor Credit Company                                 2017 Ford F150 (Business Debt)                               6/2017                     Unknown
       ATTN: Bankruptcy
       P.O. Box 6508                                                 Property was repossessed.
       Mesa, AZ 85216                                                Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was               Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your        Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                             lost
                                                            insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
 Debtor 1
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19   18:41:55
                                                          Case number (if known)
                                                                                                                                          Page:70 of 99
               Kenneth Wayne Newman


 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       001 Debtorcc, Inc.                                            Pre-filing credit counseling                             4/16/19                       $14.95
       378 Summit Avenue
       Jersey City, NJ 07306
       https://debtorcc.org/


       Ken Buffington Attorney At Law                                Attorney Fees 1,500.00 plus $335.00                      4/19/19                    $1,835.00
       4434 Columbia Rd                                              filing fee
       Suite 100
       Augusta, GA 30907-4557
       kenbuff@msn.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Shelia Newman                                                 $5,000.00                                  2012 Ford Fusion.               3/2019
                                                                                                                Divorce settlement.

       Ex-Wife


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor 1
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19   18:41:55
                                                          Case number (if known)
                                                                                                                                           Page:71 of 99
               Kenneth Wayne Newman


 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of             Type of account or          Date account was          Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                  closed, sold,         before closing or
       Code)                                                                                                              moved, or                      transfer
                                                                                                                          transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                              have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                      have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you     Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
 Debtor 1
          Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19   18:41:55
                                                           Case number (if known)
                                                                                                                                           Page:72 of 99
               Kenneth Wayne Newman


25. Have you notified any governmental unit of any release of hazardous material?

             No
             Yes. Fill in the details.
        Name of site                                                 Governmental unit                             Environmental law, if you         Date of notice
        Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
             Yes. Fill in the details.
        Case Title                                                   Court or agency                            Nature of the case                   Status of the
        Case Number                                                  Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.

             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business                Employer Identification number
        Address                                                                                                     Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                    Dates business existed
        K&N Construction Inc                                     Builder                                            EIN:       XX-XXXXXXX
        303 S Belair Rd
        Augusta, GA 30907                                        Malinda Johnson, Cleveland                         From-To    11/22/04 - 09/07/18
                                                                 Group


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Kenneth Wayne Newman
 Kenneth Wayne Newman                                                      Signature of Debtor 2
 Signature of Debtor 1

 Date      April 22, 2019                                                  Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
 Debtor 1
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19   18:41:55
                                                          Case number (if known)
                                                                                                                                   Page:73 of 99
               Kenneth Wayne Newman



   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                    Page:74 of 99

 Fill in this information to identify your case:

 Debtor 1                 Kenneth Wayne Newman
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Sunset Auto Sales                                    Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of       2011 Ford F-150 80000 miles                        Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes

 Lessor's name:                                                                                                            No

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                       Page:75 of 99
 Debtor 1      Kenneth Wayne Newman                                                                  Case number (if known)


 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Kenneth Wayne Newman                                                     X
       Kenneth Wayne Newman                                                             Signature of Debtor 2
       Signature of Debtor 1

       Date        April 22, 2019                                                   Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                               Page:76 of 99

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Kenneth Wayne Newman
 Debtor 2                                                                                                  1. There is no presumption of abuse
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Southern District of Georgia                           2. The calculation to determine if a presumption of abuse
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)
                                                                                                           3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                         $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                         $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                         $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                       -$
        Net monthly income from a business, profession, or farm $                      Copy here -> $                             $
  6. Net income from rental and other real property
                                                                                   Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                       -$
        Net monthly income from rental or other real property           $              Copy here -> $                             $
                                                                                                       $                          $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                         Page:77 of 99
 Debtor 1     Kenneth Wayne Newman                                                                    Case number (if known)



                                                                                                  Column A                     Column B
                                                                                                  Debtor 1                     Debtor 2 or
                                                                                                                               non-filing spouse
  8. Unemployment compensation                                                           $                                     $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                      $                            $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                    $                            $
                                                                                                  $                            $
                  Total amounts from separate pages, if any.                                  +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $                        +   $                   =   $

                                                                                                                                               Total current monthly
                                                                                                                                               income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                             Copy line 11 here=>            $


              Multiply by 12 (the number of months in a year)                                                                                      x 12
       12b. The result is your annual income for this part of the form                                                               12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                        13.   $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Kenneth Wayne Newman
                Kenneth Wayne Newman
                Signature of Debtor 1
        Date April 22, 2019
             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                     Page:78 of 99

 Fill in this information to identify your case:

 Debtor 1            Kenneth Wayne Newman

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Southern District of Georgia

 Case number                                                                                       Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                      12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:         Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:         Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Go to line 3.
                  Yes.    Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                          submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes.    Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Complete Form 122A-1. Do not submit this supplement.
                  Yes.    Check any one of the following categories that applies:
                                                                                             If you checked one of the categories to the left, go to Form
                          I was called to active duty after September 11, 2001, for at least 122A-1. On the top of page 1 of Form 122A-1, check box 3,
                          90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                             submit this supplement with the signed Form 122A-1. You
                          I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                          90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                          which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                             homeland defense activity, and for 540 days afterward. 11
                          I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                          I performed a homeland defense activity for at least 90 days,
                          ending on                  , which is fewer than 540 days before I    If your exclusion period ends before your case is closed,
                                                                                                you may have to file an amended form later.
                          file this bankruptcy case.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                 Page:79 of 99
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                   Page:80 of 99


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                   Page:81 of 99
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                 Page:82 of 99
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                     Page:83 of 99
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of Georgia
 In re       Kenneth Wayne Newman                                                                             Case No.
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,500.00
             Prior to the filing of this statement I have received                                        $                        0.00
             Balance Due                                                                                  $                     1,500.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Exemption planning; review reaffirmation agreements and applications as needed; preparation and filing of
                 motions to avoid liens on household goods; preparation and filing of motions to avoid judicial liens; preparation
                 and filing of request for hearings on Motions To Dismiss by Trustee or Creditor for failure to pay Chapter 13 plan
                 payments; Fees are to be paid pursuant to the General Order Number 2005-6, as amended. **PAID FEES ARE
                 NON-REFUNDABLE REGARDLESS OF CASE DISPOSITION.**

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               The following services are not included in the Debtor's bankruptcy representation, including but not limited to:
               Representation of the debtors in dischargeability action(s); objections to discharge; motion to dismiss (except as
               listed above); motions for approval of employment of attorneys for special purpose; personal injury settlement
               approval; mortgage modifications; preparation and/or filing of reaffirmation agreements; requests/motion to
               incur debt, adversary proceedings; student loan services all of types,including but not limited to, student loan
               analysis, applications, monitoring of loans, administrative discharge, bankruptcy discharge; conversion of cases
               from one chapter to another chapter; credit repair services following discharge of case.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
         Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55                                                 Page:84 of 99
 In re       Kenneth Wayne Newman                                                                    Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 22, 2019                                                             /s/ Ken Buffington
     Date                                                                       Ken Buffington 093603 GA
                                                                                Signature of Attorney
                                                                                Ken Buffington Attorney At Law
                                                                                4434 Columbia Rd
                                                                                Suite 100
                                                                                Augusta, GA 30907-4557
                                                                                706 210-1530 Fax: 706 210-2977
                                                                                kenbuff@msn.com
                                                                                Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
    Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55   Page:85 of 99

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          KENNETH WAYNE NEWMAN
                          4019 WIND RIDGE RD
                          AUGUSTA GA 30907


                          KEN BUFFINGTON
                          KEN BUFFINGTON ATTORNEY AT LAW
                          4434 COLUMBIA RD
                          SUITE 100
                          AUGUSTA, GA 30907-4557


                          ADT SECURITY SERVICES
                          PO BOX 650485
                          ATTN: BANKRUPTCY DEPT.
                          DALLAS TX 75265-0485


                          ADVANCED DISPOSAL
                          ATTN: BANKRUPTCY
                          P.O. BOX 74008053
                          CHICAGO IL 60674-8053


                          ALEJANDO LOPEZ
                          ATTN: BANKRUPTCY
                          102 CHINOOK CT
                          GROVETOWN GA 30813


                          AMERICAN CORADIUS INTERNATIONAL, LLC
                          2420 SWEET HOME RD, SUITE 150
                          BUFFALO NY 14228


                          AT&T
                          ATTN: RISK MANAGEMENT
                          1010 PINE. 06-NW
                          SAINT LOUIS MO 63101


                          ATLANTA GAS LIGHT COMPANY
                          P.O. BOX 5720
                          ATLANTA GA 31107-0720


                          AU HEALTH
                          ATTN: BANKRUPTCY
                          P.O. BOX 2306
                          AUGUSTA GA 30903-2306


                          AUGUSTA ENDOSCOPY CENTER
                          393 NORTH BELAIR RD
                          EVANS GA 30809-3096
Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55   Page:86 of 99


                      AUGUSTA ENDOSCOPY CENTER
                      ATTN: BANKRUPTCY
                      393 BELAIR RD
                      EVANS GA 30809


                      AUGUSTA MORTGAGE
                      ATTN: BANKRUPTCY
                      243 DAVIS RD
                      AUGUSTA GA 30907


                      AUGUSTA SACH & DOOR
                      ATTN: WILLIAM J. BADGER
                      2642 HENRY ST.
                      AUGUSTA GA 30909


                      AUGUSTA SASH & DOOR
                      ATTN: BANKRUPTCY
                      P.O. BOX 1039
                      EVANS GA 30809


                      BLUE WATER ENGINEERING
                      ATTN: BANKRUPTCY
                      4210 COLUMBIA RD, #16B
                      AUGUSTA GA 30907


                      BLUE WATER ENGINEERING
                      ATTN: BANKRUPTCY
                      4210 COLUMBIA RD
                      AUGUSTA GA 30907


                      BUILDERS INSURANCE
                      P.O. BOX 723099
                      ATLANTA GA 31139


                      CAPITAL ONE
                      ATTN: BANKRUPTCY
                      PO BOX 30285
                      SALT LAKE CITY UT 84130


                      CARPETS & MORE OF AUGUSTA, LLC
                      ATTN: VINCENT M. DAVISON, JR.
                      2913 PROFESSIONAL PARKWAY
                      AUGUSTA GA 30907
Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55   Page:87 of 99


                      CEDAR RIDGE CABINET
                      ATTN: BANKRUPTCY
                      321 UN CT
                      GROVETOWN GA 30813


                      CHAVEZ CONSTRUCTION
                      ATTN: BANKRUPTCY
                      P.O. BOX 673876
                      MARIETTA GA 30006


                      CITIBANK/THE HOME DEPOT
                      ATTN: RECOVERY/CENTRALIZED BANKRUPTCY
                      PO BOX 790034
                      ST LOUIS MO 63179


                      CITY OF HARLEM
                      WATER & SEWER
                      P. O. BOX 99
                      HARLEM GA 30814-0099


                      CIVIL DESIGN SOLUTIONS
                      ATTN: BANKRUPTCY
                      371 W MAIN ST
                      WARRENTON GA 30828


                      CLARKS PORTABLE
                      ATTN: BANKRUPTCY
                      1 KUHLKE DR
                      AUGUSTA GA 30907


                      CLEARY WEST & HAWKINS, LLP
                      1223 GEORGA C. WILSON DRIVE
                      AUGUSTA GA 30909


                      CLERK OF COURT / POLK COUNTY COURTHOUSE
                      CASE NO. LACL 141534
                      500 MULBERRY ST.
                      DES MOINES IA 50309-4238


                      COLUMBIA COUNTY BOARD OF ASSESSORS
                      P.O. BOX 498
                      EVANS GA 30809


                      COLUMBIA COUNTY CONCRETE CO.
                      5780 COLUMBIA ROAD
                      GROVETOWN GA 30813
Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55   Page:88 of 99


                      COLUMBIA COUNTY TAX COMMISSIONER
                      P.O. BOX 3030
                      EVANS GA 30809


                      COLUMBIA COUNTY WATER UTILITY
                      P. O. BOX 960
                      GROVETOWN GA 30813


                      COMCAST BUSINESS
                      P.O. BOX 530098
                      ATLANTA GA 30353-0098


                      COMENITY CAPITAL BANK
                      ATTN: BANKRUPTCY DEPT.
                      P. O. BOX 183043
                      COLUMBUS OH 43218-3043


                      COMENITY CAPITAL/ZALES
                      ATTN: BANKRUTPTCY DEPT
                      PO BOX 18215
                      COLUMBUS OH 43218


                      COOLING & WINTER
                      ATTN: BANKRUPTCY
                      P.O. BOX 100150
                      MARIETTA GA 30061-9918


                      CORPORATE CREATIONS
                      ATTN: BANKRUPTCY
                      2985 GORDY PARKWAY, 1ST FLOOR
                      MARIETTA GA 30066


                      CORPORATION SERVICE COMPANY
                      ATTN: BANKRUPTCY
                      40 TECHNOLOGY PKWY SOUTH, #300
                      NORCROSS GA 30092


                      CREDIT FIRST NATIONAL ASSOCIATION
                      ATTN: BANKRUPTCY
                      PO BOX 81315
                      CLEVELAND OH 44181


                      D. WRIGHT MCLEOD
                      ATTN: BANKRUPTCY
                      4420 EVANS TO LOCKS RD
                      EVANS GA 30809
Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55   Page:89 of 99


                      DAVIS INSULATION
                      P.O. BOX 14428
                      AUGUSTA GA 30919-0428


                      DAVIS INSULATION
                      P.O. BOX 534451
                      ATLANTA GA 30353-4451


                      DAVIS INSULATION
                      ATTN: BANKRUPTCY
                      661 NW FRONTAGE RD
                      AUGUSTA GA 30907


                      DOCTOR'S HOSPITAL OF AUGUSTA
                      ATTN: BANKRUPTCY
                      P.O. BOX 740771
                      CINCINNATI OH 45274-0771


                      DOCTORS HOSPITAL OF AUGUSTA
                      ATTN: BANKRUPTCY DEPT.
                      P.O. BOX 402949
                      ATLANTA GA 30384


                      DOCTORS HOSPITAL OF AUGUSTA
                      ATTN: BANKRUPTCY DEPT.
                      335 CROSSING BOULEVARD
                      ORANGE PARK FL 32073


                      ERC
                      ATTN: BANKRUPTCY
                      P.O. BOX 57610
                      JACKSONVILLE FL 33241


                      EXPRO CONSTRUCTION
                      ATTN: BANKRUPTCY
                      664 SEYMOUR DR
                      NORTH AUGUSTA SC 29841


                      FAIRWAY FORD
                      ATTN: BANKRUPTCY
                      4333 WASHINGTON RD
                      EVANS GA 30809
Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55   Page:90 of 99


                      FERGUSON ENTERPRISES
                      ATTN: BANKRUPTCY DEPT
                      3610 WRIGHTSBORO RD
                      AUGUSTA GA 30909


                      FERGUSON ENTERPRISES INC
                      ATTN: KEVIN M. MURPHY
                      12500 JEFFERSON AVENUE
                      NEWPORT NEWS VA 23602


                      FINLEY LAW FIRM
                      ATTN; STACIE M. CODR
                      699 WALNUT ST, SUITE 1700
                      DES MOINES IA 50309


                      FORD MOTOR CREDIT
                      ATTN: BANKRUPTCY
                      P.O. BOX 790093
                      SAINT LOUIS MO 63179-0093


                      FORD MOTOR CREDIT COMPANY
                      ATTN: BANKRUPTCY
                      P.O. BOX 6508
                      MESA AZ 85216


                      FORTIVA
                      ATTN: BANKRUPTCY
                      PO BOX 105555
                      ATLANTA GA 30348


                      GASTROENTEROLOGY CONSULTANTS OF AUGUSTA
                      ATTN: BANKRUPTCY DEPT
                      393 NORTH BELAIR RD
                      EVANS GA 30809


                      GB COLLECTS
                      ATTN: BANKRUPTCY
                      1253 HADDONFIELD BERLIN RD
                      VOORHEES NJ 08043-4847


                      GEORGIA DEPARTMENT OF REVENUE
                      TAXPAYER SERVICES DIVISION
                      P.O. BOX 7400321
                      ATLANTA GA 30374-0321
Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55   Page:91 of 99


                      GEORGIA DEPARTMENT OF REVENUE
                      CENTRAL COLLECTION SECTION
                      1800 CENTURY BLVD., NE, STE. 9100
                      ATLANTA GA 30345-3205


                      GEORGIA DEPT OF REVENUE
                      PROCESSING CENTER
                      P.O. BOX 740396
                      ATLANTA GA 30374


                      GEORGIA POWER
                      96 ANNEX
                      ATLANTA GA 30396-0001


                      GOLD CROSS EMS
                      ATTN: BANKRUPTCY
                      PO BOX 14938
                      AUGUSTA GA 30919


                      GRIFFIN PLUMBING
                      ATTN: BANKRUPTCY
                      4753 WASHINGTON RD
                      EVANS GA 30809


                      GUNTER WELL
                      ATTN: BANKRUPTCY
                      724 THOMSON RD
                      WASHINGTON GA 30673


                      HARBIN LUMBER CO.
                      871 EDGEFIELD RD
                      NORTH AUGUSTA SC 29841


                      HARBIN LUMBER CO.
                      ATTN: WESTLEY HARBIN
                      560 SMITH RD.
                      LAVONIA GA 30553


                      HOME DEPOT
                      PO BOX 9001030
                      LOUISVILLE KY 40290-1030


                      HOWARD LUMBAR CO.
                      ATTN: WILLIAM BADGER
                      475 COLUMBIA INDUSTRIAL BLVD
                      EVANS GA 30809
Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55   Page:92 of 99


                      HOWARD LUMBER COMPANY
                      P.O BOX 1039
                      EVANS GA 30809


                      HULL BARRETT
                      ATTN: MITCH B. SNYDER
                      P. O. BOX 1564
                      AUGUSTA GA 30903-1564


                      HULL BARRETT
                      ATTN: CHRISTOPHER A. COSPER
                      P. O. BOX 1564
                      AUGUSTA GA 30903-1564


                      INTERNAL REVENUE SERVICE
                      CENTRALIZED INSOLVENCY OPERATION
                      P O BOX 7346
                      PHILADELPHIA PA 19101-7346


                      J. SMITH LANIER & CO
                      P.O. BOX 211110
                      AUGUSTA GA 30917


                      JAMES G. SWIFT ASSOCIATES
                      ATTN: BANKRUPTCY
                      1206 INTERSTATE PKWY
                      AUGUSTA GA 30909


                      JIMMY D. PLUNKETT
                      P.O. BOX 1576
                      THOMSON GA 30824


                      JNR ADJUSTMENT COMPANY
                      BELL SOUTH TEL DBA AT&T
                      3300 FERNBROOK LANE NORTH, #225
                      MINNEAPOLIS MN 55447


                      JOHN C. WILLIAMS & ASSOCIATES
                      ATTN: JOHN C. WILLIAMS
                      1612 NORTHEAST EXPRESSWAY
                      ATLANTA GA 30329


                      JON GRIDLEY
                      1102 HIGHMOOR LANE
                      EVANS GA 30809
Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55   Page:93 of 99


                      JOSE C DIAZ CONSTRUCTION
                      ATTN: BANKRUPTCY
                      405 CREEKSIDE DR
                      GROVETOWN GA 30813


                      LEGACY CONTAINERS, INC
                      P.O. BOX 240
                      APPLING GA 30802


                      LEGACY CONTANIERS
                      ATTN: BANKRUPTCY
                      5944 COLUMBIA RD
                      GROVETOWN GA 30813


                      LOWE'S BUSINESS
                      PO BOX 530970
                      ATLANTA GA 30353


                      MACDOWELL & ASSOCIATES
                      NORTHLAKE COMMONS - SUITE 200
                      3760 LAVISTA RD
                      TUCKER GA 30084


                      MANER BUILDERS SUPPLY
                      ATTN: JIM BROOME
                      P O BOX 204598
                      AUGUSTA GA 30917


                      MANERS BUILDERS SUPPLY
                      ATTN: BANKRUPTCY DEPT
                      3811 MARTINEZ BOULEVARD
                      AUGUSTA GA 30907


                      MARINER FINANCE
                      8211 TOWN CENTER DR
                      NOTTINGHAM MD 21236


                      MARINER FINANCE
                      1235 WALTON WAY
                      AUGUSTA GA 30901


                      MAURO CARBAJAL DIAZ
                      ATTN: BANKRUPTCY
                      147 PAUL WESTON DR
                      NORTH AUGUSTA SC 29841
Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55   Page:94 of 99


                      MEDICAL DATA SYSTEMS INC
                      ATTN: BANKRUPTCY DEPT
                      2001 9TH AVE STE 312
                      VERO BEACH FL 32960


                      MEDICAL REVENUE SERVICE
                      645 WALNUT STREET
                      STE 5
                      GADSDEN AL 35902


                      MEDICREDIT INC
                      ATTN: BANKRUPTCY
                      P.O. BOX 1629
                      MARYLAND HEIGHTS MO 63043-0639


                      MERBAUM & BECKER PC
                      ATTN: DAVID BERBAUM
                      5755 NORTH POINT PARKWAY SUITE 284
                      ALPHARETTA GA 30022


                      MERIT FLOORING
                      ATTN: BANKRUPTCY
                      3114 WRIGHTSBORO RD
                      AUGUSTA GA 30909


                      MERIT FLOORING
                      ATTN: BANKRUPTCY
                      119 N MARKLEY ST
                      GREENVILLE SC 29601


                      MEYBOHM, LLC
                      ATTN: MICHAEL D. POLATTY
                      3519 WHEELER ROAD
                      AUGUSTA GA 30909


                      NATIONWIDE RECOVERY SERVICE
                      545 W. INMAN ST
                      CLEVELAND TN 37311


                      PEAK REHABILITATION FITNESS CENTER
                      ATTN: BANKRUPTCY DEPT.
                      1305 D'ANTIGNAC ST
                      AUGUSTA GA 30901
Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55   Page:95 of 99


                      PIEDMONT MINING
                      ATTN: BANKRUPTCY
                      PO BOX 485
                      WRENS GA 30833


                      POWERSERVE INTERNATIONAL
                      959 BROAD ST, SUITE 300
                      AUGUSTA GA 30901


                      PROFESSIONAL ACCOUNT SERVICES, INC
                      ATTN: BANKRUPTCY DEPT
                      PO BOX 188
                      BRENTWOOD TN 37024


                      QUEENSBOROUGH NTL BK&T
                      ATTN: BANKRUPTCY
                      113 E BROAD ST
                      LOUISVILLE GA 30434


                      RANJAN PATEL
                      1709 OPAL CT
                      AUGUSTA GA 30907


                      RANJAN PATEL
                      ATTN: BANKRUPTCY
                      P.O. BOX 1534
                      AUGUSTA GA 30907


                      REGIONAL ADJUSTMENT BUREAU
                      P.O. BOX 34111
                      MEMPHIS TN 38184


                      REPUBLIC FINANCE
                      ATTN: BANKRUPTCY
                      323 MAIN ST
                      GRAMERCY LA 70052


                      REPUBLIC FINANCE LLC
                      231 FURY S FERRY RD, SUITE 206A
                      AUGUSTA GA 30907


                      SAGE CAPITAL RECOVERY
                      1040 KINGS HWY N., SUITE 500
                      CHERRY HILL NJ 08034
Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55   Page:96 of 99


                      SANDERS, RANCK, AND SKILLING PC
                      ATTN: BRIAN RANCK
                      597 BIG A RD
                      TOCCOA GA 30577


                      SMITH, GAMBRELL & RUSSELL. LLP
                      ATTN: ANDREW THOMPSON
                      1230 PEACHTREE ST, NE, # 3100, PROMENADE
                      ATLANTA GA 30309-3492


                      SOUTHERN LIGHTING GALLERY
                      ATTN: BANKRUPTCY
                      215 BOBBY JONES EXPRESSWAY
                      AUGUSTA GA 30907


                      SOUTHERN LIGHTING GALLERY
                      ATTN: BANKRUPTCY
                      P. O. BOX 204278
                      AUGUSTA GA 30917


                      SOUTHERN LIGHTING GALLERY
                      ATTN: W. CRAIG SMITH
                      1100 FRAZIER DR
                      AUGUSTA GA 30909


                      SOUTHERN RESIDENTIAL
                      ATTN: BANKRUPTCY
                      704 MCKNIGHT INDUSTRIAL BLVD
                      AUGUSTA GA 30907


                      SOUTHERN RESIDENTIAL
                      ATTN: BANKRUPTCY
                      3307 COMMERCE DR
                      AUGUSTA GA 30907


                      SUNSET AUTO SALES
                      ATTN: BANKRUPTCY
                      1409 WASHINGTON RD
                      THOMSON GA 30824


                      SUNTRUST BANK
                      ATTN: BANKRUPTCY
                      MAIL CODE VA-RVW-6290 PO BOX 85092
                      RICHMOND VA 23286
Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55   Page:97 of 99


                      SUNTRUST BANK
                      ATTN: BANKRUPTCY DEPARTMENT
                      P. O. BOX 26150
                      RICHMOND VA 23260-6150


                      SUNTRUST CARDMEMBER SERVICES
                      ATTN: BANKRUPTCY
                      P.O. BOX 621569
                      ORLANDO FL 32862-1569


                      SUNTRUST CREDIT CARD
                      ATTN: BANKRUPTCY
                      P.O. BOX 791250
                      BALTIMORE MD 21279-1250


                      SUNTRUST DEFAULT RECOVERY
                      P.O. BOX 85041
                      VA-RVW-3434
                      RICHMOND VA 23285


                      SYLVIA DODSON
                      ATTN: BANKRUPTCY
                      421 MAXWELL CAMP RD
                      WAYNESBORO GA 30830


                      TILE CENTER INC.
                      ATTN: BANKRUPTCY DEPT.
                      1331 REYNOLDS STREET
                      AUGUSTA GA 30901


                      TRENCHMASTER
                      ATTN: BANKRUPTCY
                      3106 WHALEY RD
                      AUGUSTA GA 30907


                      TRIBBLE ELECTRIC
                      ATTN: BANKRUPTCY
                      4753 WASHINGTON RD
                      EVANS GA 30809


                      TRINITY HOSPITAL OF AUGUSTA
                      101 PARAMOUNT DR, SUITE 320
                      SARASOTA FL 34232-6044
Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55   Page:98 of 99


                      TRINITY HOSPITAL OF AUGUSTA
                      P.O. BOX 100808
                      ATLANTA GA 30384-0808


                      TROTTER JONES, LLP
                      ATTN: WILLIAM TROTTER III
                      3527 WALTON WAY
                      AUGUSTA GA 30909


                      TROY TRAVIS GAMBLE II
                      ATTN: BANKRUPTCY
                      3307 COMMERCE DRIVE
                      AUGUSTA GA 30907


                      UNIVERSITY HEALTH CARE COLLECTIONS DIV.
                      ATTN: BANKRUPTCY DEPT
                      620 13TH ST
                      AUGUSTA GA 30901


                      UNIVERSITY HEALTH CARE SYSTEM COLLECTION
                      ATTN: BANKRUPTCY
                      620 13ST ST
                      AUGUSTA GA 30901


                      UNIVERSITY HOSPITAL
                      ATTN: BANKRUPTCY
                      1350 WALTON WAY
                      AGUSTA GA 30901


                      VINCENT MARTINEZ
                      ATTN: BANKRUPTCY
                      1049 OLD JORDIN RD
                      AIKEN SC 29805


                      W. A. BRAGG & COMPANY, INC
                      2513 MIKE PADGETT HWY
                      AUGUSTA GA 30906


                      W.A. BRAGG
                      ATTN: BANKRUPTCY
                      420 COLUMBIA INDUSTRIAL BLVD
                      EVANS GA 30809
Case:19-10507-SDB Doc#:1 Filed:04/22/19 Entered:04/22/19 18:41:55   Page:99 of 99


                      W.A. BRAGG & COMPANY
                      ATTN: MITCH SNYDER
                      P.O. BOX 1564
                      AUGUSTA GA 30901


                      WELLS FARGO DEALER SERVICES
                      ATTN: BANKRUPTCY
                      PO BOX 19657
                      IRVINE CA 92623


                      WELLS FARGO JEWELRY ADVANTAGE
                      ATTN: BANKRUPTCY
                      PO BOX 10438
                      DES MOINES IA 50306


                      WELLS FARGO VENDOR FINANCIAL SERVICES
                      P.O. BOX 105743
                      ATLANTA GA 30348-5743


                      WELLS FARGO VENDOR FINANCIAL SERVICES
                      P.O. BOX 3072
                      CEDAR RAPIDS IA 52406-3072


                      WEX BANK
                      ATTN: BANKRUPTCY
                      P. O. BOX 6293
                      CAROL STREAM IL 60197-6293


                      WOODARD & BUTLER, LLC
                      ATTN: JEFFREY M. BUTLER
                      561 GREENE ST,
                      AUGUSTA GA 30901


                      ZALES
                      P.O BOX 659819
                      SAN ANTONIO TX 78265
